Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-15 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grange et al. WO 2014/045023 3/27/14 in view of Brodnik et al. Neuropharmacology 125 (2017) 295-307.


Claim 1: Grange et al disclose a method comprising administering to a subject an effective amount of Mycobacterium, wherein the subject has post-traumatic stress disorder (PTSD), anxiety and fear. See abstract, page 1, page 2 under summary of the invention, page 8-10 and page 23-24 claims 1-18.
Claim 2: the subject has fear, stress and anxiety. See abstract, page 1, page 2 under summary of the invention and page 4-7.

  Claim 3: the isolated Mycobacterium comprises a whole cell Mycobacterium.  See claim 2 page 23.
Claim 4: the isolated Mycobacterium comprises a non-pathogenic heat-killed Mycobacterium. See page 10 lines 15-35.
Claim 5: the non-pathogenic heat-killed Mycobacterium is M. vaccae, M. obuense, M. parafortuim, M. indicus pranii or  M. aurum. See page 10 lines 15-35.
Claim 6: the non-pathogenic heat-killed Mycobacterium is M. vaccae or M. obuense. See page 10 lines 15-35.
Claim 7: the isolated Mycobacterium is a rough variant. See page 10 lines 27-35.
Claim 8: the isolated Mycobacterium is administered to the subject as a vaccine composition optionally comprising and adjuvant. See page 23 claims 7.
Claim 9: the isolated Mycobacterium is administered more than once to the subject. See page 12 lines 31-34.
Claim 10: the subject is administered from about 107 to 109 cells of non-pathogenic heat-killed Mycobacterium. See page 11 lines 7-21.
Claim 11: the subject is administered the Mycobacterium by a route selected from the group consisting of parenteral, oral, sublingual, nasal or pulmonary route. See page 13 lines 1-6.
Claim 12: the parenteral route is subcutaneous, intradermal, subdermal, intravesicular or intravenous. See page 13 lines 1-6.
Claim 14: the subject is a mammal.  See page 3 lines 29-35.
Claim 15: the mammal is human. See page 3 lines 29-35.

Grange et al does not disclose that the subject with PTSD, fear and anxiety has a desire to consume cocaine.

In the conclusion of their experimental study, Brodnik et al disclose that their findings show that cocaine self-administration vulnerability is expressed exclusively in rodents that demonstrate maladaptive behaviors following predator odor traumatic stress and this feature mirrors the human condition where only individuals that develop PTSD following traumatic stress show an increased vulnerability to developing substance abuse disorders. Brodnik et al also disclose that their data suggest that changes in terminal cocaine sensitivity may drive increase in the motivation for cocaine in rats that are susceptible to traumatic stress. See page 305 column 2 under conclusion.
It would have been prima facie obvious to the person of ordinary skill in the art as of the effective filing date that the subjects of the method of Grange et al having PTSD are most likely to have a desire to consume cocaine. The teaching that suggests so is provided by Brodnik et al who disclose that in the rodent model of PTSD, their findings show that cocaine self-administration vulnerability is expressed exclusively in rodents that demonstrate maladaptive behaviors following predator odor traumatic stress and this feature mirrors the human condition where only individual that develop PTSD following traumatic stress show an increased vulnerability to developing substance abuse disorders and that their data suggest that changes in terminal cocaine sensitivity may drive increase in the motivation for cocaine in rats that are susceptible to traumatic stress.



Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grange et al. WO 2014/045023 3/27/14 and  Brodnik et al. Neuropharmacology 125 (2017) 295-307 as applied to claims 1-12 and 14-15 above, further in view of Back et al. Addict Behav. 2006 Feb;31(2):351-4. doi: 10.1016/j.addbeh.2005.05.008. Epub 2005 Jun 13.


Back et al disclose that cocaine dependence and post-traumatic stress disorder frequently co-occur. See abstract.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have practiced the method of Grange  et al and Brodnik et al as combined  in subjects with PTSD and addicted to cocaine. The motivation to do so is that Back et al disclose that cocaine dependence and post-traumatic stress disorder frequently co-occur and thus treating these subjects with Mycobacterium in order to treat their PTSD would have been beneficial to said subjects.

Status of the Claims

Claims 1-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645